MOORE, Chief Justice
(dissenting).
I respectfully dissent. The petition before us presents the issue whether the Tuscaloosa County Department of Human Resources (“DHR”) met its burden to investigate family resources and placement options before petitioning to terminate A.P.’s parental rights when the record indicates otherwise. DHR did not consider three willing paternal relatives because of their failure to provide certain documents.
“Inasmuch as the termination of parental rights strikes at the very heart of the family unit, a court should terminate parental rights only in the most egregious of circumstances.” Ex parte Beasley, 564 So.2d 950, 952 (Ala.1990). In addition, “the court must inquire as. to whether all viable alternatives to a termination of parental rights have been considered.” Id. I would grant the .writ of certiorari to determine 1) whether the “most egregious of circumstances” standard as outlined above was met when A.P.’s parental rights were terminated, and 2) whether DHR properly excluded the three willing paternal relatives from taking custody of the children.